
	

114 HR 4461 IH: Federal Employee Rights Act
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4461
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Mr. Tom Price of Georgia (for himself, Mr. Allen, Mrs. Blackburn, Mr. Brat, Mr. Buck, Mr. Burgess, Mr. Collins of Georgia, Mr. Cramer, Mr. DesJarlais, Mr. Duncan of South Carolina, Mr. Franks of Arizona, Mr. Gosar, Mr. Graves of Georgia, Mr. Hudson, Mr. King of Iowa, Mr. LaMalfa, Mr. Palazzo, Mr. Palmer, Mr. Pearce, Mr. Ratcliffe, Mr. Rokita, Mr. Rouzer, Mr. Salmon, Mr. Stewart, Mr. Stutzman, Mr. Westerman, Mr. Westmoreland, Mr. Wilson of South Carolina, Mr. Yoho, Mrs. Lummis, and Mr. Mica) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to provide that agencies may not deduct labor organization
			 dues from the pay of Federal employees, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Employee Rights Act. 2.Labor organization dues (a)Dues not deductible from payChapter 71 of title 5, United States Code, is amended by striking section 7115 and inserting the following:
				
					7115.Labor organization dues
						(a)Dues not deductible from pay
 (1)In generalAn agency may not deduct any amount from the pay of an employee for the dues of a labor organization.
 (2)RestrictionAppropriated funds may not be used to pay an employee who makes deductions described in paragraph (1).
 (3)DefinitionFor purposes of this subsection, the term agency means— (A)an Executive agency (as defined in section 105), the United States Postal Service, and the Postal Regulatory Commission;
 (B)an office, agency, or other establishment in the legislative branch; (C)an office, agency, or other establishment in the judicial branch; and
 (D)the government of the District of Columbia. (b)Prohibition on use of dues for political purposes (1)In generalEmployee dues collected by a labor organization pursuant to this chapter may not be used for any purpose not directly related to the organization's collective bargaining activities on behalf of the employee under this chapter unless, after a notice period of not less than 35 days, the employee authorizes such use in writing.
 (2)ExpirationAn authorization under paragraph (1) shall— (A)expire not later than 1 year after the date on which such authorization is signed by the employee; and
 (B)not provide for an automatic renewal of any authorization under this subsection. . (b)Postal Service amendmentSection 1205 of title 39, United States Code, is amended to read as follows:
				
					1205.Prohibition on use of dues for political purposes
 (a)Employee dues collected by a labor organization pursuant to this chapter may not be used for any purpose not directly related to the organization's collective bargaining activities on behalf of the employee under this chapter unless, after a notice period of not less than 35 days, the employee authorizes such use in writing.
 (b)An authorization under subsection (a) shall— (1)expire not later than 1 year after the date on which such authorization is signed by the employee; and
 (2)not provide for an automatic renewal of any authorization under this subsection.. (c)Clerical amendments (1)Title 5The table of sections at the beginning of chapter 71 of title 5, United States Code, is amended by striking the item relating to section 7115 and inserting the following:
					
						
							7115. Labor organization dues..
 (2)Title 39The table of sections at the beginning of chapter 12 of title 39, United States Code, is amended by striking the item relating to section 1205 and inserting the following:
					
						
							1205. Prohibition on use of dues for political purposes..
				(d)Effective dates; transition provisions
 (1)Effective dateThe amendments made by this section shall take effect on the date of enactment of this section. (2)Transition provisions (A)Current deductions for dues of an exclusive representativeNothing in this section shall, in the case of an assignment received before the date of enactment of this section under subsection (a) of section 7115 of title 5, United States Code (as then in effect), cause the termination of such assignment before—
 (i)the date on which such assignment is revoked, in accordance with the last sentence of such subsection (a) (as last in effect before such date of enactment); or
 (ii)if earlier, the date determined under paragraph (1) or (2) of subsection (b) of such section 7115 (as last in effect before such date of enactment).
 (B)Current deductions for dues of other labor organizationsNothing in this section shall, in the case of a voluntary allotment made before the date of enactment of this section under subsection (c) of section 7115 of title 5, United States Code (as then in effect), cause the termination of such allotment before the date on which the underlying agreement (under authority of which such allotment is being made) ceases to have effect, whether by reason of section 7115(c)(2)(B) of such title 5 (as last in effect before such date of enactment) or otherwise.
 (C)Current deductions for dues of a labor organization from Postal Service employeesNothing in this section shall, in the case of a written assignment received before the date of enactment of this section under section 1205 of title 39, United States Code (as then in effect), cause the termination of such assignment before the date on which such assignment—
 (i)is revoked in accordance with such section (as last in effect before such date of enactment); or (ii)otherwise expires.
						(3)Nonrenewability
 (A)In generalAn agreement between an agency and a labor organization, entered into before the date of enactment of this section under subsection (a) or (c) of section 7115 of such title 5 (as then in effect), shall not, to the extent that it relates to deductions for the payment of dues of such labor organization, be subject to renewal or extension.
 (B)Postal ServiceA written assignment received by the United States Postal Service under section 1205 of title 39, United States Code (as then in effect) or an agreement between the United States Postal Service and any organization of employees in effect pursuant to 1205(b) of such title (as then in effect), shall not, to the extent that it relates to deductions for the payment of dues of such organization, be subject to renewal or extension.
 (4)DefinitionsFor purposes of this subsection, the terms agency, exclusive representative, and labor organization have the respective meanings given such terms in section 7103 of title 5, United States Code. 3.Require majority vote of employees in a unit to join union (a)In generalSection 7111 of title 5, United States Code, is amended—
 (1)in subsection (a), by striking who cast valid ballots in the election; (2)in subsection (b)(1)(A), by striking 30 percent and inserting more than 50 percent; and
 (3)in subsection (f)(4), by striking voting and insert in the appropriate unit. (b)Postal Service amendmentsSection 1203 of title 39, United States Code, is amended—
 (1)in subsection (c)(1), by striking a substantial number of employees and inserting a majority of employees in a unit; and (2)in subsection (d), by striking 30 percent and inserting more than 50 percent.
 (c)ApplicationThe amendments made by subsections (a) and (b) shall apply to any applicable election or petition filed after the date of enactment of this Act.
			4.Use of personal information
 (a)In generalSection 7111 of title 5, United States Code, is amended by adding at the end the following:  (h)During any organizing activity conducted under this chapter, an employee may elect, in writing, to withhold the employee’s personal information from a labor organization..
 (b)Postal Service amendmentSection 1203 of title 39, United States Code, is further amended by adding at the end the following:
				
 (f)During any organizing activity conducted under this chapter, an employee may elect, in writing, to withhold the employee’s personal information from a labor organization..
			5.Requirement for secret paper ballot elections
 (a)In generalSection 7111(d) of title 5, United States Code, is amended by adding at the end after the period the following: Any election under this chapter shall be a secret paper ballot election..
 (b)Postal Service amendmentSection 1204(a) of title 39, United States Code, is amended by adding at the end after the period the following: Any election under this chapter shall be a secret paper ballot election..
			
